                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ALEXANDRU KOVACS MIHAELA
 APETREI, and BEATICE KOVACS

 Plaintiffs

 -against-                                     Case No. 1:19-cv-02000         EGS
 UNITED STATES CITIZENSHIP AND                 ORDER TO CERTIFY SUMMONS
 IMMIGRATION SERVICES,

 Defendant




The clerk of this Court is hereby directed to certify the sample summons filed in this

action.



SO ORDERED.




________________________
District Judge
